Citation Nr: 1547074	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 2009, for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 13, 2009, for service connection for restrictive pulmonary disease.

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel disease (IBS).

4.  Entitlement to a rating in excess of 10 percent for costochondritis with restrictive pulmonary disease (lung disability).

5.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from April 1989 to September 1992.

These matters come before the Board of Veterans' Appeals (the Board) from October 2011 and February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for IBS and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for PTSD was denied in a February 1998 rating decision.  

2.  The Veteran filed a petition to reopen the previously denied claim of service connection for PTSD on May 25, 1999.  

3.  The Veteran's petition to reopen his claim was denied in a July 13, 1999 rating decision.  On July 5, 2000, the Veteran filed a timely notice of disagreement (NOD) regarding the July 13, 1999 rating decision.  No action was taken on the Veteran's NOD.

4.  The earliest communication or action indicating intent to file a claim for service connection for a respiratory disorder, other than costochondritis, was received September 13, 2009.

CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1992), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2015).

2.  The requirements for an effective date of May 25, 1999, but no earlier, for the grant of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  

3.  The requirements for an effective date prior to September 13, 2009 for the grant of entitlement to service connection for restrictive pulmonary disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112 (2004). 
With regard to the Veteran's earlier effective date claims, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board acknowledges that there are may be outstanding VA and private treatment records that have not been associated with the claims file.  However, the Board finds that the Veteran is not prejudiced by the absence of those records as it pertains to the issues decided herein.  The outstanding treatment records are not pertinent to the Veteran's earlier effective date claims as the law is dispositive on these issues.  See 38 C.F.R. § 3.400 (2015) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate the Veteran's earlier effective date claims on the current record. 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.

Legal Criteria 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(2015).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).
The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a freestanding earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Analysis 

PTSD

The Veteran disagreed with the assigned effective date of September 13, 2009, for service connection for PTSD.  He asserts that the effective date for service connection for should be November 4, 1996, the date of his original claim for PTSD. 

The Veteran's claim for PTSD was first denied in a February 1998 rating decision.  The Veteran was notified of this denial in a February 1998 letter.  On May 25, 1999, the Veteran filed a petition to reopen his claim for PTSD.  A July 1999 rating decision denied the Veteran's petition to reopen, finding that while new evidence had been received it was not material.  The Veteran was notified of this denial in an August 1999 letter.  On July 5, 2000, VA received a NOD regarding entitlement to service connection for PTSD.  The RO did not issue a Statement of the Case or otherwise acknowledge the Veteran's NOD.  Accordingly, his May 25, 1999 claim remained pending.  

On September 13, 2009, VA received a formal petition to reopen his claim for PTSD.  An October 2011 rating decision granted service connection for PTSD, effective September 13, 2009.  The October 2011 rating decision did not address the Veteran's July 5, 2000 NOD. 

As noted above, the effective date for a petition to reopen is date of receipt of claim, or date entitlement arose.  As the Veteran's May 25, 1999 petition to reopen was pending prior to the Veteran's September 2009 petition to reopen, May 25, 1999 is the date of claim.  

As to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (West 2014).  In DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011), the Court stated that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  Accordingly, if a claimant filed a claim for benefits for a disability before he or she actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008). 

In the present case, the evidence of record indicates that the Veteran was diagnosed with PTSD at the time his May 25, 1999 petition to reopen was filed.  Specifically VA treatment records as early as 1995 indicated that the Veteran was diagnosed with PTSD.  Accordingly, entitlement arose with the filing of the Veteran's petition to reopen on May 25, 1999.  Therefore, May 25, 1999, the date of the Veteran's petition to reopen, is the proper effective date.  

The Board has not overlooked the Veteran's assertion that his effective date should be retroactive to his original claim for service connection for PTSD.  As noted above, the February 1998 rating decision denied the Veteran's claim for PTSD.  Although the Veteran was notified of the February 1998 rating decision and his appellate rights, he did not file a timely appeal, nor was any new and material evidence received within the appeal period.  Accordingly, the February 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1992), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2015).  Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).  Therefore, the Board is precluded from reaching back to the date of the original claim as a possible effective date for the award of service-connection for PTSD.

Accordingly, an earlier effective date of May 25, 1999, but no earlier, for the grant of service connection for PTSD is warranted.

Restrictive Pulmonary Disease

The Veteran disagreed with the assigned effective date of September 13, 2009, for service connection for restrictive pulmonary disease.  He asserts that the effective date for service connection for restrictive pulmonary disease should be September 12, 1992, the date service connection for costochondritis was granted.

By way of procedural history, the Veteran filed a claim for "chest pains" in September 1992.  A November 1996 rating decision granted service connection for costochondritis, claimed as chest pain, effective September 12, 1992.  Subsequently, the Veteran filed increased rating claim for his "chest pains."  In a July 2009 decision, the Board granted Veteran's claim for an initial compensable rating for his costochondritis, and assigned a 10 percent rating, effective September 12, 1992.  

On a September 13, 2009 VA Form 21-526, the Veteran filed a claim for, inter alia, shortness of breath.  A February 2012 rating decision granted service connection for restrictive pulmonary disease, as secondary to the Veteran's service connected costochondritis, effective September 13, 2009.  In his February 2012 NOD, the Veteran argued that because his restrictive lung disease was associated with his costochondritis, the effective date for grant of service connection for restrictive pulmonary disease should be made retroactive to the grant of service connection for costochondritis.  

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  In the present case, the Veteran did not file his claim within one year of his separation from active service.  Accordingly, the later of either the date of claim or the date entitlement arose will govern.  

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

In the present case, the earliest communication that can be construed as a claim for service connection for a respiratory disorder, other than costochondritis, is September 13, 2009.  The Veteran has not asserted otherwise.  Nevertheless, the Board will briefly discuss the matter.  Subsequent to his September 1993 claim for chest pain and prior to his September 13, 2009 VA Form 21-526 claim, the Veteran's correspondences regarding respiratory symptoms all indicated a desire for an increased rating for his service-connected costochondritis by noting that chest pain had worsened or expressly stating his desire for an increased rating for "chest pains."  Accordingly, the Veteran never expressly requested or otherwise indicated that he desired compensation for a respiratory condition separate from his service connected costochondritis.  It was not until his September 13, 2009 when he requested service connection for chronic fatigue disorder, to include shortness of breath, that the RO found that an informal claim for a respiratory disorder other than costochondritis had been raised.  Accordingly, prior to the September 13, 2009 VA Form 21-526 claim for chronic fatigue described as, inter alia, shortness of breath, there were no pending claims for a respiratory disorder other than costochondritis.  

The essence of the Veteran's argument is that his restrictive pulmonary disease began during service and that it is secondary to his service-connected costochondritis, therefore the effective date should be retroactive to the grant of service-connection for the initial service-connected disability.  Even assuming arguendo, the Veteran's restrictive lung disease began in service and conceding that his restrictive lung disease was determined to be secondary to his service-connected costochondritis, the effective date cannot predate the date of the Veteran's claim for the disability.  In the absence of a formal or informal claim for entitlement to service connection for restrictive lung disease prior to September 13, 2009, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for grant of service connection for restrictive pulmonary disease. 


ORDER

Entitlement to an effective date of May 25, 1999, but no earlier, for the establishment of service connection for PTSD is granted.

Entitlement to an effective date prior to September 13, 2009 for the grant of entitlement to service connection for restrictive pulmonary disease is denied. 


REMAND

Initially, the Board notes that there is outstanding evidence pertinent to the Veteran's appeals.  Specifically, a January 15, 2015 VA treatment record noted that the Veteran had an appointment on January 30, 2015.  VA treatment records since January 15, 2015 have not been associated with the claims file.  Accordingly, the Board finds that there are outstanding VA treatment records, some of which may be pertinent to the Veteran's appeals.  Additionally, an August 2010 VA treatment record noted that the Veteran had seen a private Ear, Nose, and Throat (ENT) specialist, and numerous VA treatment records indicated that the Veteran received treatment from Dr. Gunn, a private pulmonologist, as recently as 2012.  After a review of the record, it is unclear whether complete treatment records from the Veteran's ENT specialist are of record.  While the claims file contains treatment records from Dr. Gunn, the most recent treatment records are dated in 2009.  Accordingly, contemporaneous treatment records from Dr. Gunn that must be obtained.  
With regard to the Veteran's increased rating claims, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In a September 2013 VA Form 646, the Veteran's representative stated that the Veteran reported that his IBS and lung disability had worsened since his last VA examinations.  In light of the Veteran's assertions, the Veteran should be provided contemporaneous VA examinations to determine the nature and severity of his service-connected IBS and lung disability.  

With regard to the Veteran's service connection claim for sleep apnea, an etiological opinion was obtained in January 2012.  However, the Board finds that opinion is inadequate for adjudicating the claim.  The examiner opined that the Veteran's sleep apnea was less likely than not the result of his service-connected costochondritis or in-service environmental conditions.  The examiner reasoned that the Veteran's sleep apnea was characterized as a structural obstruction partially due to body habits and not due to chest wall or lung conditions or environmental exposures.  The Veteran has asserted that he had problems sleeping since he was discharged from the military.  Additionally, the Veteran has also asserted that his sleep apnea is related to his service-connected lung disability.  The examiner's opinion did not address whether the Veteran's sleep apnea initially manifested during service or whether it was aggravated by the Veteran's service-connected costochondritis.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (stating that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Furthermore, as a February 2012 rating decision granted service connection for restrictive pulmonary disease, an etiological opinion addressing whether the Veteran's sleep apnea is caused or aggravated by his now service connected restrictive pulmonary disease is also warranted.  Accordingly, the January 2012 opinion is inadequate for adjudicating the Veteran's claim and an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from January 2015 to present.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include Dr. Gunn and the Veteran's ENT specialist.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected lung disabilities.  The claims file should be provided to and reviewed by the examiner.  Any diagnostic testing necessary, to include pulmonary functioning testing, must be conducted.  The examiner must:

a.  Detail the Veteran's FEV-1and FEV-1/FVC.

b.  Indicate whether the Veteran has experienced decreased exercise capacity, cor pulmonale, ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, treatment with outpatient oxygen therapy.

The examiner must provide a complete rationale for any conclusions reached.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected IBS.  The claims file should be provided to and reviewed by the examiner.  Any diagnostic testing necessary must be conducted.  The examiner must fully describe the nature, frequency, and severity of the Veteran's IBS symptoms in accordance with VA rating criteria.

The examiner must provide a complete rationale for any conclusions reached.

5.  Thereafter, obtain an addendum opinion from the January 2012 examiner, or if that examiner is unavailable, from another appropriate VA examiner.  If the examiner determines that another examination is necessary, an examination should be provided.  The claims file and a copy of this remand must be available for review, and the examination report must reflect that review of the claims file occurred.  Upon review of record and with consideration of the Veteran's lay statements pertaining to his symptomology, the examiner should address the following: 

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea initially manifested during or is otherwise related to his military service, to include military service in Southwest Asia. 

b.  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include his service-connected costochondritis with restrictive pulmonary disease. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any conclusions reached.

6.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


